DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 8/4/2021
The amendment correct the previous informalities, and therefore the previous objection is withdrawn.
The terminal disclaimer renders the previous Double Patenting rejections moot.
The cancellation of the non-elected claims renders the previous Restriction moot.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows:

Claim 6. The vertical tank of claim 5 further comprising a pump having a pump conduit connected adjacently to and in fluid communication with the central conduit of the upper manifold and connected adjacently to and in fluid communication with one of the plurality of the lower horizontal conduits of the lower manifold.

Claim 14. The vertical tank of claim 13, wherein the lower manifold comprises a lower vertical conduit in fluid communication with the outlet of the tank with a first end and an opposing second end, the first end connected to the outlet, a plurality of lower horizontal conduits connected to and extending away .

Claim 17. The vertical tank of claim 16 further comprising a pump having a pump conduit connected adjacently to and in fluid communication with the central conduit of the upper manifold and connected adjacently to and in fluid communication with one of the plurality of the lower horizontal conduits of the lower manifold. 

The amendments are being made to correct minor typographical errors.

Allowable Subject Matter
Claims 1-9 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the art discloses “a lower vertical conduit in fluid communication with the outlet of the tank with a first end and an opposing second end, the first end terminating in and connected to an outlet connector adapted to mate with the outlet…wherein the outlet connector of the lower manifold is mated with the outlet in the conical lower section” in the context of the claim.
Anderson, the closest prior art of record, instead has the lower vertical conduit (vertical pipe to the left of 11) indirectly coupled to the tank outlet 38 via the “lower vertical conduit valve” 11 (see FIG 4). Therefore, Anderson as configured cannot a connector adjacent the lower vertical conduit and outlet in the conical lower section.
While this modification is physically possible, such a modification would require impermissible hindsight reasoning.
Claims 2-9 are allowed by virtue of their dependency on claim 1.
Claim 13, while not identical in scope to previously indicated allowable subject matter (see reasons for claim 5 in the previous Action), contains the critical allowable claim language and is allowed for analogous reasons.
Claims 14-15 are allowed by virtue of their dependency on claim 13.
Claim 16 directly incorporates previously indicated allowable subject matter (see reasons for claim 5 in the previous Action) in independent form, making it allowed.
Claims 17-20 are allowed by virtue of their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753